     Case 3:20-cv-00011-DPM-JTR Document 31 Filed 04/29/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA RYAN MURPHY                                             PLAINTIFF

v.                      No: 3:20-cv-11-DPM-JTR

BRADLEY, Warden,
McPherson Unit, et al.                                   DEFENDANTS

                                ORDER
     Murphy’s unopposed motion to dismiss claims against two
defendants, Doc. 26, is granted. Her claims against Baker and Kizer are
dismissed without prejudice.
     So Ordered.

                                        ________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                         29 April 2020
